Title: To George Washington from Bryan Fairfax, 19 March 1793
From: Fairfax, Bryan
To: Washington, George

 

Dear Sir
Mt Eagle [Va.] March the 19th 1793.

I have received the Letter which You have done me the Kindness to write, tho’ unexpected; and received it as another Instance of your long Friendship; and was also pleased at Your entire submission to the will of Heaven in Your late afflictive Loss, tho’ it was no more than I expected. For having encountered & surmounted many & various Difficulties & disappointments, and believing in a superintending Providence, You will also bear with Patience those Afflictions which his Wisdom shall direct.
With respect to Mrs Savage’s Affair, there has been another delay when least expected. When Mr Potts called on me last Summer on his way from Philadelphia to Georgia, it was agreed on between us, upon a Consultation which we had at Mr L. Lee’s, that as Mr Mason’s Executors or Admrs had pled, fully administered, and that there was no Prospect of getting any thing in Virginia, Mr Potts should institute a Suit in our Names in Carolina as he passed along, it being a fine Opportunity for the Purpose—And I made no doubt but that the Suit was depending, till lately I received a Letter from Mr Potts informing me that he was returned again, or arrived again in America & desired to know whether I had received any thing upon the Accot of Mrs Savage.
I have been preparing to get such a Suit commenced in Carolina, and intend to have it done as soon as I can.
Mrs Fairfax joins me in our Respects to You & Mrs Washington. I am Your obliged & Obedt Servt

Bryan Fairfax.


The Hope of being able to inform You what I had done towards the commencemt of a Suit has been the Cause of a few day’s delay in writing this.

